DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on July 1st, 2022 is acknowledged.
Claims 6-9 & 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 1st, 2022.  The Examiner notes that Applicant’s response filed on July 1st, 2022 indicated that Claims 1-5, 10-15, & 18-20 encompass elected Species A.  However, this is incorrect.  Claims 13-20 do not read upon elected Species A.  Instead, Claims 13-20 are directed to the embodiments of Figures 6-9, which embody distinct electric drive systems employing fixed stator coil windings and slots that do not read upon elected Species A.  As such, the Examiner respectfully notes that Claims 1-5 & 10-12 are the claims which read upon elected Species A.  Claims 6-9 & 13-20 are hereby withdrawn.
Claims 1-5 & 10-12 will be examined herein.

Claim Objections
Claims 1-5 & 10-12 are objected to because of the following informalities:  
Claim 1, line 5 should read “a different environment than the magnetic driver”
Claim 1, line 6 should read “magnetic follower being magnetically coupled”
Claim 12, line 6 should read “a different environment than the magnetic driver”
Claim 12, line 7 should read “the follower being magnetically coupled”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,231,722 to Teichmann.
	In regards to independent Claims 1 & 12, and with particular reference to Figures 1 & 5, Teichmann discloses:

(1)	A system (Figs. 1 & 5) comprising: an enclosure body (5) having a magnetically transparent wall (“non-magnetic material”; col. 2, line 60); a magnetic driver (21a) disposed outside the enclosure body (Fig. 5); a magnetic follower (21i) disposed within the enclosure body (Fig. 5) such that the magnetic follower is exposed to a different environment compared to the magnetic driver (Fig. 5), the magnetic follower magnetically coupled to follow movement of the magnetic driver through magnetic interaction across a gap between the magnetic follower and the magnetic driver (col. 3, line 8 – col. 4, line 26), the gap containing at least a portion of the magnetically transparent wall (apparent in Fig. 5); a prime mover (10) operatively coupled to the magnetic driver (Fig. 1); a pump (bottom pump assembly 17’-17’’’, 23, 24, 26; Fig. 5); and a rod (15’) having a first end (i.e. upper end) coupled to the magnetic follower (Fig. 5) and a second end (i.e. lower end) coupled to the pump (at pump piston 26), the rod to move with the magnetic follower and thereby operate the pump (Fig. 5; col. 4, lines 3-26).

(12)	An apparatus (Figs. 1 & 5) comprising: an enclosure body (5) having a magnetically transparent wall (“non-magnetic material”; col. 2, line 60); a driver (21a) disposed outside the enclosure body (Fig. 5), the driver comprising one or more first permanent magnets (five drive magnets 21a are shown in Fig. 5); a follower (21i) disposed within the enclosure body (Fig. 5) such that the follower is exposed to a different environment compared to the driver (apparent in Fig. 5), the follower comprising one or more second permanent magnets (five driven magnets 21i are shown in Fig. 5), the follower magnetically coupled to follow movement of the driver through magnetic interaction across a gap between the follower and the driver (col. 3, line 8 – col. 4, line 26), the gap containing at least a portion of the magnetically transparent wall (apparent in Fig. 5); and a rod (15’) coupled to the follower and movable with the magnetic follower (Fig. 5; col. 4, lines 3-26).

In regards to Claim 2, the magnetic driver comprises a plurality of first permanent magnets (five drive magnets 21a are shown in Fig. 5), and wherein the magnetic follower comprises a plurality of second permanent magnets (five driven magnets 21i are shown in Fig. 5).
In regards to Claim 3, the first and second permanent magnets have an arrangement pattern to produce a linear movement of the magnetic follower from the movement of the magnetic driver (col. 3, line 8 – col. 4, line 26).
In regards to Claim 4, the pump is a reciprocating pump (Fig. 5; col. 4, lines 3-26).
In regards to Claim 5, the magnetic driver and the magnetic follower are in a coaxial arrangement (this is apparent in Fig. 5).
In regards to Claim 10, a mechanism (3-4, 6-11; Fig. 1) is positioned to transfer an output of the prime mover to the movement of the magnetic driver (Fig. 1; col. 2, lines 16-37).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please also see GB 2105793 to Stoll (attached), US 5,104,299 to Mizuno, and US 2004/0096344 to Meucci, all of which disclose coaxial magnetic couplings providing reciprocation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC